Sharpstein, J., dissenting:
I dissent. It is not claimed on behalf of respondents that the sale and conveyance by the City of Los Angeles to the appellants would not have been valid if the premises had not been previously conveyed to the respondents. The deed under which they claim, according to the findings of the Court, had not been recorded, and the appellants had not actual notice of its existence at the time of their purchase; but they knew that the premises - had been dedicated as a cemetery, which is not material, unless the mere fact of such dedication rendered a subsequent conveyance by the city void, which is not claimed.
The subsequent finding, that the appellants " had notice of facts sufficient to put them upon inquiry as to the true state of the title,” is neither a finding of the ultimate fact of notice, or of facts from which that fact is legally inferable. It is not found that the appellants, having notice of facts sufficient to put them upon inquiry, did not make and prosecute that inquiry with reasonable diligence and unavailingly. In the absence of such a finding, the finding that they had notice of facts sufficient to put them upon inquiry is not the equivalent of a finding that they had actual notice of the prior conveyance.
*71If the plaintiffs had notice sufficient to put them upon inquiry as to the existence of the unrecorded deed, and neglected to make any inquiry, or to prosecute it with reasonable diligence, the Court should have found that they had actual notice. Instead of which it found that they did not have actual notice, which is a direct finding in their favor upon that issue. If the Court likewise found that they did have actual notice, or found facts from which it is necessarily inferable that they did, then the findings upon that question are contradictory, and the judgment should be reversed on that ground.
It is unnecessary to inquire whether the evidence would have justified a finding that the plaintiffs had actual notice of the unrecorded deed. It is not the province of this Court to supply findings of fact. If the findings do not support the judgment, it must be reversed without reference to the evidence. The jurisdiction to find a fact from the evidence has not been conferred upon this Court.
But if the finding as to notice was sufficient, would it necessarily affect the plaintiffs’ title ? The Court found that in the year 1857 the city conveyed the premises to three trustees, one of whom is a defendant herein, “ in trust for the public use and for the purpose of a cemetery.” And further found, that in 1861—twenty years ago—“the City Council resolved to discontinue said cemetery and to remove the bodies already buried there to another plaee; since which time no further interments have taken place in said grounds. A number of bodies were removed, and some still remain there interred.”
It may be safely assumed, upon abundant authority, that the city of Los Angeles, with, the sanction of the Legislature, could legally discontinue the use of said premises for burial purposes. (Windt v. The G. R. Church, 4 Sandf. Ch. 471; Brooklyn P. C. v. Armstrong, 3 Lansing, 429; Kincaid’s Appeal, 66 Pa. 411; Mayor of N. Y. v. Slack, 3 Wheeler’s Cr. Cases, 237.) The city did discontinue the use of said premises for such purposes, and sold the land to the plaintiffs’ grantor, and the Legislature confirmed said sale. (Laws of 1871-2, p. 93.) Thereupon the title held by the trustees for a public use reverted to the city. When the public use for which the *72trust was created ceased, the trust terminated and the title reverted to the trustor.
It is not now necessary to consider how this might affect those who have friends or relations buried there. They are not before us. But their rights, whatever they may be, can not be affected by the mere conveyance of the land to the plaintiffs. The rights of survivors are not changed by the mere transfer of title. “ The payment of fees and charges to the corporation or its officers, upon interments, gives no title to the land occupied by the body interred. It confers the privilege of sepulture for such body, in the mode used and permitted by the corporation; and the right to have the same remain undisturbed, so long as the cemetery shall continue to be used as such, and so long also, if its use continue, as such remains shall require for entire decomposition; and also the right, in case the cemetery shall be sold for secular purposes, to have such remains removed and properly deposited in anew place of sepulture.” (Windt v. G. R. Church, 4 Sandf. Ch. 474.) This is quoted and approved by Sharswood, J., in Kincaid’s Appeal, 66 Pa. 411. If the views above expressed upon either point be correct it follows that the judgment should be reversed.
Thornton, J., concurred in the foregoing opinion of Mr. Justice Sharpstein.